       Case 1:19-cv-00864-KG-LF Document 20 Filed 10/24/19 Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

PROGRESSIVE DIRECT INSURANCE
COMPANY d/b/a PROGRESSIVE NORTHERN
INSURANCE COMPANY,
     Plaintiff,

v.                                            Cause No. 1:19-cv-00864 -JHR-LF

MESHA L. GERKEN,
    Defendant,

and

MESHA L. GERKEN
    Counter-Plaintiff,

v.

PROGRESSIVE DIRECT INSURANCE
COMPANY d/b/a PROGRESSIVE NORTHERN
INSURANCE COMPANY,
     Counter-Defendant,

and

MESHA L. GERKEN, BRENDAN STARKEY and HEATHER STARKEY,
    Third-Party Plaintiffs,

v.

DOMENIC CHARLES MILES, and
PROGRESSIVE DIRECT INSURANCE
COMPANY d/b/a PROGRESSIVE NORTHERN
INSURANCE COMPANY,
     Third-Party Defendants.



      THIRD-PARTY DEFENDANT DOMENIC CHARLES MILES’S RESPONSE
        TO THIRD-PARTY PLAINTIFFS’ MOTION TO ACCEPT RESPONSE
                TO MOTION TO DISMISS AS TIMELY-FILED
        Case 1:19-cv-00864-KG-LF Document 20 Filed 10/24/19 Page 2 of 6



       COMES NOW, Third-Party Defendant DOMENIC CHARLES MILES, by and through his

attorneys, DEGRAAUW LAW FIRM, P.C. (J. Andrew deGraauw and Bryan M. Rowland), and

hereby submits his Response to Third-Party Plaintiffs’ Motion to Accept Response to Motion to

Dismiss as Timely-Filed. In support of his Response Third-Party Defendant states as follows:

       On September 25, 2019, Third-Party Defendant Domenic Charles Miles filed a Motion to

Dismiss Third-Party Complaint Due to Violation of the Applicable Statute of Limitations. See

generally Third-Party Defendant Domenic Charles Miles’ Motion to Dismiss Third-Party

Complaint Due to Violation of the Applicable Statute of Limitations. Local Rule 7.4(a) requires

a response to be served and filed within fourteen (14) calendar days after service of the motion.

See D.N.M.LR-Civ. 7.4. Based upon the local rule, Third-Party Plaintiffs’ response to Third-Party

Defendant Miles’s motion was due on October 9, 2019. Third-Party Plaintiffs’ counsel made no

attempt to contact Third-Party Defendant’s counsel to request an extension of time to serve and

file a response. On October 10, 2019, Third-Party Defendant Miles filed a Notice of Completion

of Briefing and Request for Hearing, as the prescribed time for Third-Party Plaintiffs to file a

response had expired and Third-Party Plaintiffs had not communicated any request for an extension

of time. Later in the evening of October 10, 2019, Third-Party Plaintiffs’ Response was filed,

along with the Motion in controversy here.

        In Third-Party Plaintiffs’ Motion, they seek to thwart the local rule by seeking an extension

of time under Fed. R. Civ. P. 6(b)(1)(B) due to excusable neglect, under Fed. R. Civ. P. 6(b)(1)(B).

See generally Motion to Accept Response to Motion to Dismiss as Timely-Filed. Third-Party

Plaintiffs’ counsel states in their Motion the excusable neglect to file a timely response was due to

his office mistakenly calendaring the deadline for their response under the fifteen-day state rule.

Third-Party Plaintiffs further argue, incorrectly, that closing briefing on the Motion to Dismiss



                                                 2
         Case 1:19-cv-00864-KG-LF Document 20 Filed 10/24/19 Page 3 of 6



would be tantamount to granting a default argument. Third-Party Defendant disagrees that Third-

Party Plaintiffs’ calendaring error was excusable neglect and that closing briefing would be akin

to granting a default judgment.

        Third-Party Defendant agrees with Third-Party Plaintiffs’ argument that Federal Rules of

Civil Procedure disfavors default judgment. However, we argue that following the rules laid out

by this court does not create a default judgment in this case. Although filing a response outside of

the time specified by a local rule results in a party waiving the right to file a response, this waiver

does not relieve a court of its duty to rule on the motion’s merits as prescribed by the rule the

motion was brought under. See generally Reed v. Bennett, 312 F.3d 1190, 1196, (10th Cir. 1988)

(noting that although a sanction was likely warranted for not filing a timely response for to a

motion for summary judgement, the district court improperly granted summary judgement based

solely on the violation of the local rule without considering the merits of the dispositive motion).

Third-Party Plaintiffs’ counsel admits in their Motion that the local rule requiring a response within

fourteen days was violated. See generally Third-Party Defendant Domenic Charles Miles’ Motion

to Dismiss Third-Party Complaint Due to Violation of the Applicable Statute of Limitations.

Under local rule 7.1 (b), a failure of a party to file a timely response constitutes to consent to grant

the motion. But, as Reed explains, the court must still consider the motion on its merits under Rule

12(b)(6). Therefore, enforcement of the local rules does not equate to a default judgement as

claimed by Third-Party Plaintiffs.

        Third-Party Plaintiffs counsel’s neglect to file a timely response should not be considered

excusable neglect under Fed. R. Civ. P. 6(b)(1)(B), because the neglect was, by admission, a failure

to follow the rule, not an excusable mistake or interpretation of the rule. The determination of

what neglect will be considered excusable is an equitable one, which takes into account all relevant



                                                   3
         Case 1:19-cv-00864-KG-LF Document 20 Filed 10/24/19 Page 4 of 6



circumstances, and clients my be held accountable for their attorney’s acts and omissions. See

Pioneer Inv. Services Co. v. Brunswick Associates Ltd. Partnership, 507 U.S. 380, 381, 113 S.Ct.

1489, 123 L.Ed.2d 74. Inadvertence, ignorance of the rules, or mistakes constituting the rules do

not usually constitute excusable neglect, but excusable neglect is somewhat elastic and is not

strictly limited to circumstances beyond the control of the movant. See Id., at 382. Pioneer

provided four factors to help guide what relevant circumstances surrounded the party’s omission,

which includes prejudice to the nonmoving party, length of delay, reason for the delay, including

whether it was within reasonable control of the movant, and whether the movant acted in good

faith. See Id.

        Here, Third-Party Plaintiffs were in reasonable control of knowing and following the local

rules of the court and Third-Party Defendant would be prejudiced by the delay caused by the Third-

Party Plaintiffs’ failure to provide a timely response. The very nature of Third-Party Defendant’s

Motion to Dismiss is centered around Third-Party Plaintiffs’ failures to timely bring their causes

of actions against Third-Party Defendant within applicable statutes of limitations. The continued

failures of Third-Party Plaintiffs to litigate this action under the timetables established under statute

and court rules continues to be a significant burden to Third-Party Defendant, as this case is now

more than four years past when the events in question happened.

        As discussed, Third-Party Defendant carries the burden of proving his motion, regardless

of a timely filed response by Third-Party Plaintiffs. There is no reason to suggest that holding

Third-Party Plaintiffs to the local rules would be tantamount to a default judgement. Third-Party

Plaintiffs were fully capable of providing a response within the timeframe allowed by the court

but failed to do so because of omissions fully within their control. Third-Party Defendant continues

to be prejudiced by the delays and late filings in this case, and this untimely response would only



                                                   4
        Case 1:19-cv-00864-KG-LF Document 20 Filed 10/24/19 Page 5 of 6



continue the unduly prejudice caused to Third-Party Defendant. For these reasons, Third-Party

Plaintiffs’ Motion to Accept Response to Motion to Dismiss as Timely-Filed should be denied for

its futility and its unduly prejudice caused to Third-Party Defendant.

       WHEREFORE, Defendant prays the Court denies Third-Party Plaintiffs’ Motion to

Accept Response to Motion to Dismiss as Timely-Filed.


                                              Respectfully submitted,

                                              DEGRAAUW LAW FIRM, P.C.


                                              By:    /s/ Bryan M. Rowland
                                                     J. Andrew deGraauw
                                                     Bryan M. Rowland
                                                     Attorneys for Defendant Miles
                                                     316 Osuna Road, NE - Suite 302
                                                     Albuquerque, NM 87107
                                                     Telephone: (505) 322-2144
                                                     drew@dglawfirmpc.com
                                                     bryan@dglawfirmpc.com


                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 24, 2019, I filed the foregoing pleading electronically
through the CM/ECF, which caused all parties or counsel to be served by electronic means, as
more fully reflected on the Notice of Electronic Filing.

       I also hereby certify that on October 24, 2019 the foregoing was e-mailed to the following:


David Z. Ring
AEQUITAS LAW OF NEW MEXICO
5901 Wyoming Blvd. NE, Ste. J-300
Albuquerque, NM 87109
Phone: (505) 263-8929
dave@aequitas.pro




                                                 5
        Case 1:19-cv-00864-KG-LF Document 20 Filed 10/24/19 Page 6 of 6



Richard M. Padilla
Jeffrey M. Mitchell
O’Brien & Padilla, P.C.
6000 Indian School Rd. NE, Ste. 200
Phone: (505)883-8181
rpadilla@obrienlawoffice.com
jmitchell@obrienlawoffice.com


_/s/ Bryan M. Rowland
J. Andrew deGraauw
Bryan M. Rowland




                                       6
